      Case 2:02-cr-00611-JCJ Document 127 Filed 01/06/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     CRIMINAL ACTION

           v.

SPENCER PETERSON                             NO.   02-611


                               O R D E R


     AND NOW, this    6th   day of January     , 2021, upon

consideration of Defendant Spencer Peterson’s Motion for

Relief under 18 U.S.C. §3582(c)(1)(A)(i) Claiming

Extraordinary and Compelling Circumstances under the First

Step Act (Doc. No. 118), the Government’s Response in

Opposition thereto (Doc. No. 120), Defendant’s Request for

Extension of Time to File a Supplemental Compassionate Release

Motion (Doc. No. 121), and Defendant’s Response to

Government’s Motion to Deny My Compassionate Release under 18

U.S.C. §3582(c)(1)(A)(i) (Doc. No. 125), it is hereby ORDERED

that the Motion is GRANTED.

     Mr. Peterson’s term of imprisonment is hereby reduced to

the time he has already served.      He shall be released from the

custody of the Bureau of Prisons (FCI Cumberland) within

fourteen days, allowing for the verification of the

Defendant’s residence and/or establishment of a release plan,

to make appropriate travel arrangements, and to ensure the

Defendant’s safe release.
      Case 2:02-cr-00611-JCJ Document 127 Filed 01/06/21 Page 2 of 2




     Upon his release from custody, Mr. Peterson shall begin

serving a three-year term of supervised release previously

imposed by the Court and shall contact the U.S. Probation Office

within 24 hours of his release and follow its instructions.



                                        BY THE COURT:


                                        s/ J. Curtis Joyner


                                        J. CURTIS JOYNER, J.
